                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                             WICHITA FALLS DIVISION

TOBY W. BROWN,                                  §
SO 84068,                                       §
                                                §
       Plaintiff,                               §
                                                §
v.                                              §    Civil Action No. 7:17-cv-00096-M-BP
                                                §
KATHRYN CROWE, et al.,                          §
                                                §
       Defendants.                              §

             ORDER OF THE COURT ON RECOMMENDATION REGARDING
              REQUEST TO PROCEED IN FORMA PAUPERIS ON APPEAL

       Considering the record in this case and the recommendation of the Magistrate Judge, the
Court hereby finds and orders:

       ( )     The request for leave to proceed in forma pauperis on appeal is GRANTED.

       (X)     The applications for leave to proceed in forma pauperis on appeal are DENIED
               because the Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that the appeal is not
               taken in good faith. The appeal presents no legal points of arguable merit and is
               therefore frivolous.

               (X)    Although this court has certified that the appeal is not taken in good faith
                      under 28 U.S.C. § 1915(a)(3) and Fed. R. App. P. 24(a)(3), the plaintiff may
                      challenge this finding by filing a separate motion to proceed in forma
                      pauperis on appeal with the Clerk of Court, U.S. Court of Appeals for the
                      Fifth Circuit, within 30 days of this order.


SIGNED this 15th day of January, 2019.
